

Exhibit 10.41


Amendment to
Employment Agreement


This Amendment is made effective as of October 1, 2009 by and between First
Solar, Inc. a Delaware corporation having its principal office at 350 West
Washington Street, Suite 600, Tempe, Arizona 85281 (hereinafter “Employer”) and
Michael J. Ahearn (hereinafter “Employee”)


WITNESSETH:


WHEREAS, Employer and Employee are party to an Employment Agreement dated as of
November 3, 2008 (the “Employment Agreement”);
 
WHEREAS, effective October 1, 2009, Employee relinquished the position of Chief
Executive Officer but remains employed as Employer’s Chairman of the Board;
 
WHEREAS, the parties wish to memorialize this change in status by amending the
Employment Agreement accordingly;
 
NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
covenants, terms and conditions set forth herein, and intending to be legally
bound hereby, Employer and Employee hereby agree that the Employment Agreement
is amended as provided herein.


1.
Section 1.2 of the Employment Agreement is amended to replace the phrase “in its
initial capacity as Chief Executive Officer” with the phrase “Chairman of the
Board”.



2.
Except as amended above, the Employment Agreement shall remain in full force and
effect.



IN WITNESS WHEREOF, Employer has caused this Agreement to be executed by one of
its duly authorized officers and Employee has individually executed this
Agreement, each intending to be legally bound, as of the date first above
written.


EMPLOYER
EMPLOYEE
 
 
 
/s/ Michael Sweeney
 
Michael Sweeney
Chairman, Compensation Committee
 
 
 
/s/ Michael J. Ahearn
 
Michael J. Ahearn
     
Date:  2/15/10



